03/02/2021
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                 No. DA 20-0519                                  Case Number: DA 20-0519




NENA S. KRUGER,

             Appellant,

      v.
                                                       miAR   3 2021
DALE R. KRUGER,                                      Bowen Greenwood
                                                   Clerk of Suprema Court
                                                      State of Montana

             Appellee.



                                     ORDER


      Upon consideration of Appellee's motion for extension of time, arid good

cause appearing therefore,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including April 12, 2021, within which to prepare, file, and serve the Opening

Brief on appeal.